DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0011688) in view of Xia et al (US 5,940,052).
For claim 1, Kim teaches a current measurement system configured for measuring current (I”) at a current input terminal (N3”, Figure 7), comprising: 
a controlling unit (501”) outputting a control signal (Sel1”); 
a voltage generating unit (R1, R2, 502”) coupling the controlling unit and the current input terminal (as understood by examination of Figure 7); wherein the voltage generating unit receives the control signal (via 502”), and converts the current into different voltage signals (Digital1” and Digital2”, [0072]); and 
a processing unit coupling the voltage generating unit (503”), and converting a voltage signal to obtain a corresponding value of current ([0078]).
Kim does not distinctly disclose:
a voltage amplifying unit coupling the voltage generating unit, and amplifying the voltage signals by a preset coefficient to obtain an amplified voltage signal.
However, Xia teaches a current-to-voltage converter (95, Figure 5) comprising a test resistor (97) and a buffer amplifier (99) which provides an output voltage which corresponds to the current through the test resistor 97 amplified by the amplifier gain K (col. 6, line 62-col. 7, line 4).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute a buffer amplifier in series with a 1 In:1 Out analog-to-digital converter (ADC) in place of Kim’s 2 In:1 Out ADCs (ADC1” and ADC2”) since it only requires an analog to digital conversion of one signal (buffer amplifier output) per resistor (R1 and R2).  Furthermore, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
The combination of Kim and Xia as defined above teaches:
a voltage amplifying unit (buffer amplifiers) coupling the voltage generating unit, and amplifying the voltage signals by a preset coefficient (K, col. 6, line 62-col. 7, line 4;  to obtain an amplified voltage signal (as understood by the combination of references); and 
a processing unit  (503”) coupling the voltage amplifying unit (via 502”), and converting the amplified voltage signal to obtain a corresponding value of current ([0078], Kim).
For claim 2, Kim as modified by Xia teaches all the limitations of claim 1 as cited above but fail to teach a voltage obtaining unit as claimed.
It is noted that Kim teaches in [0073] that “However, noise may greatly affect measurement of the voltage across the second resistor R2, and it may be difficult for the second analog-to-digital converter ADC2 to closely distinguish differences in the voltage across the second resistor R2.”
Examiner takes official notice that a low-pass filter (e.g., a capacitor between a node and ground) is notoriously old and well known to be used to filter noise.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a first and second low pass filter to filter at nodes N2” and N3” respectively in order to reduce noise.  Furthermore, the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
The modified version of Kim and Xia as defined above teaches:
the current measurement system further comprises a voltage obtaining unit (low pass filters and VR1”) the voltage obtaining unit is electrically coupled between the voltage generating unit and the voltage amplifying unit (as understood by the combination), and 
the voltage obtaining unit obtains the voltage signals from the voltage generating unit and transmits the voltage signals to the voltage amplifying unit (as understood by the combination).
For claim 3, Kim as modified by Xia teaches all the limitations of claim 2 as cited above and Kim further teaches:
the current measurement system further comprises a converting unit (1:1 ADCs, see rejection of claim 1 above), the converting unit is electrically coupled between the voltage amplifying unit and the processing unit (as understood by the combination, see rejection of claim 1 above).
For claim 4, Kim as modified by Xia teaches all the limitations of claim 3 as cited above and Kim further teaches:
the converting unit performs analog-to-digital conversion on the amplified voltage signal to obtains a digital signal, and outputs the digital signal to the processing unit (as understood by the combination, see rejection of claim 1 above).
For claim 10, Kim as modified by Xia teaches all the limitations of claim 1 as cited above and Kim further teaches:
the processing unit comprises a human-computer interface platform and a computer (503 is implemented using a microcontroller, [0090], although not explicitly stated, microcontrollers inherently must be programmed using a human-computer interface platform).
For claim 11, Kim teaches a current measurement system configured for measuring current (I”) at a current input terminal (N3”, Figure 7), comprising: 
a controlling unit (501”) outputting a control signal (Sel1”);  
a voltage generating unit (R1, R2, 502”) coupling the controlling unit and the current input terminal (as understood by examination of Figure 7); wherein the voltage generating unit receives the control signal (via 502”), and converts the current into different voltage signals (Digital1” and Digital2”, [0072]); and 
a processing unit coupling the voltage generating unit (503”), and converting a voltage signal to obtain a corresponding value of current ([0078]).
Kim does not distinctly disclose:
a voltage obtaining unit coupling the voltage generating unit and obtaining the voltage signals from the voltage generating unit; 
a voltage amplifying unit coupling the voltage obtaining unit, and amplifying the voltage signals by a preset coefficient to obtain an amplified voltage signal; and
a converting unit coupling between the voltage amplifying unit and performing analog-to-digital conversion on the amplified voltage signal to obtains a digital signal, and outputting the digital signal.
However, Xia teaches a current-to-voltage converter (95, Figure 5) comprising a test resistor (97) and a buffer amplifier (99) which provides an output voltage which corresponds to the current through the test resistor 97 amplified by the amplifier gain K (col. 6, line 62-col. 7, line 4).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute a buffer amplifier in series with a 1 In:1 Out analog-to-digital converter (ADC) in place of Kim’s 2 In:1 Out ADCs (ADC1” and ADC2”) since it only requires an analog to digital conversion of one signal (buffer amplifier output) per resistor (R1 and R2).  Furthermore, the substitution of one known element 
The combination of Kim and Xia as defined above teaches:
a voltage amplifying unit (buffer amplifiers) coupling the voltage generating unit, and amplifying the voltage signals by a preset coefficient (K, col. 6, line 62-col. 7, line 4; Xia) to obtain an amplified voltage signal (as understood by the combination of references);
a processing unit  (503”) coupling the voltage amplifying unit (via 502”), and converting the amplified voltage signal to obtain a corresponding value of current ([0078], Kim); and
a converting unit (1:1 ADCs) coupling between the voltage amplifying unit and performing analog-to-digital conversion on the amplified voltage signal to obtains a digital signal, and outputting the digital signal (as understood by the combination);
The combination of Kim and Xia fails to teach:
a voltage obtaining unit coupling the voltage generating unit and obtaining the voltage signals from the voltage generating unit.
It is noted that Kim teaches in [0073] that “However, noise may greatly affect measurement of the voltage across the second resistor R2, and it may be difficult for the second analog-to-digital converter ADC2 to closely distinguish differences in the voltage across the second resistor R2.”
Examiner takes official notice that a low-pass filter (e.g., a capacitor between a node and ground) is notoriously old and well known to be used to filter noise.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a first and second low pass filter to filter at nodes N2” and N3” respectively in order to reduce noise.  Furthermore, the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
The modified version of Kim and Xia as defined above teaches:
a voltage obtaining unit (low pass filters and VR1”) coupling the voltage generating unit (as understood by the combination) and obtaining the voltage signals from the voltage generating unit (as understood by the combination).
For claim 17, Kim as modified by Xia teaches all the limitations of claim 11 as cited above and Kim further teaches:
the processing unit comprises a human-computer interface platform and a computer (503 is implemented using a microcontroller, [0090], although not explicitly stated, microcontrollers inherently must be programmed using a human-computer interface platform).
Claims 5-9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Xia and Paul et al (US 2002/0025617).
For claims 5 and 12, Kim as modified by Xia teaches all the limitations of claims 3 and 11 respectively as cited above wherein Kim teaches a switch controlling module (502”) but fails to teach a plurality of switch controlling modules as claimed.
However, Paul teaches the details of a multiplexer (2, Figure 1) wherein said multiplexer is comprised of a plurality of switches (e.g., 2An).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Kim’s multiplexer (502”, [0077]) using Paul’s multiplexer since it merely relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that a generic box multiplexer in Kim’s Fig. 7 suggests that any well-known multiplexer circuitry can/should be used to implement this generic box. Note the recent Supreme Court holding in KSR 
The combination of Kim, Xia and Paul as defined above teaches:
the voltage generating unit comprises a plurality of switch controlling modules (switches within 2 of Paul which implements Kim’s 502”), and the switch controlling modules are electrically coupled to the controlling unit (as understood by the combination of references).
For claims 6 and 13, Kim as modified by Xia and Paul teaches all the limitations of claim 5 and 12 respectively as cited above and Kim and Paul further teach:
the switch controlling module comprises a switch (Paul’s differential switch including 2An that receives 1 wherein 1 corresponds to Kim’s N3” and N2”), a first terminal of the switch (control terminal of 2An) is electrically coupled to the controlling unit (as understood by the combination of references and [0019] of Paul), a second terminal of the switch (input terminal of 2An) is electrically coupled to the current input terminal and the voltage obtaining unit (as understood by the combination of references), and a third terminal of the switch (input terminal of the switch below 2An) is electrically coupled to the voltage obtaining unit  (as understood by the combination of references).
For claims 7 and 14, Kim as modified by Xia and Paul teaches all the limitations of claims 6 and 13 respectively as cited above and Kim further teaches:
the switch controlling module comprises a resistor (R2”), a first terminal of the resistor (N3”) is electrically coupled to the second terminal of the switch (as understood by the rejection of claim 6 above), and a second terminal of the resistor (N2”) is electrically coupled to the third terminal of the switch (as understood by the rejection of claim 6 above).
For claims 8 and 15, Kim as modified by Xia and Paul teaches all the limitations of claims 6 and 13 respectively as cited above and Paul further teaches:
the switch is a field effect transistor ([0019]).
For claims 9 and 16, Kim as modified by Xia and Paul teaches all the limitations of claim 8 and 13 respectively as cited above and Paul further teaches:
the first terminal of the switch is a gate of the FET, the second terminal of the switch is a drain of the FET, and the third terminal of the switch is a source of the FET (as understood by Paul’s [0019] and by the combination of references).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849